DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-32 are pending.
	Claims 33-38 was canceled by Applicant.
2.	Claims 1-32 has overcome the 112 rejection, necessitated by the current amendment.

Claim Objections
3.	Claim 15 is objected to because of the following informalities:  
Claim 15 line2, recite “WND”, where the acronym should be spelled out.
Claim 15 line 6, recite “singing”, is misspelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. [US 2016/0359915] in view of Hearn, et al. [US 10,521,775]. 
As per claim 1:	Gupta teach a secure entity in a local trusted execution hardware environment (TEE) [Gupta: 0042; network may operate within a trusted environment] comprising a secure processing circuit and suitable for implementing **a contract execution architecture such as a Wallet Node for executing a contract-type program [**as rejected under a secondary reference, discussed further below], said program being able to be loaded into an execution memory in response to a program identifier contained in a message [Gupta: 0024, 0088] that reaches the entity via a channel for communication with other entities [Gupta: 0029], and a secure device configured for physical interaction with a physical environment of the entity [Gupta: 0022, 0050; using network traffic data captured by sensors, such as the sensors, the network traffic monitoring system can determine the type of devices existing in the network, physical locations (e.g., latitude and longitude, building, datacenter, room, row, rack, machine, etc.), interconnection type, and network characteristics. More examples of physical environment; 0065, 0096, 0100], said secure device comprising a sensor and/or actuator module [Gupta: 0021; the “detector device” can be given the broadest reasonable interpretation (BRI) as any machine (e.g. sensor, collector, analytics engine) that can identify or find information or data per se], which can supply input data for the execution of the contract and/or receive data generated by the execution of the contract [Gupta: 0016, 0021; networks can be configured with sensors at multiple points, including on networking devices (e.g., switches, routers, gateways, firewalls, deep packet inspectors, traffic monitors, load balancers, etc.), physical servers, hypervisors or shared kernels, virtual partitions (e.g., VMs or containers), and other network elements], said secure device containing its own secret key for securing exchanges with said secure processing circuit [Gupta: 0021; sensor can be assigned a unique identifier and a secret key] **when said contract-type program is executed. [**as rejected under a secondary reference, discussed further below]
Gupta teach detecting a variety of different attacks that expose vulnerabilities of computer systems in order to compromise their security. Thus, include the analytics engine may be used to identify observations which differ from other examples in a dataset and that supervised anomaly detection techniques utilize data sets that have been labeled as normal and abnormal and train a classifier [Gupta: 0032-0033]. However, Gupta did not further include contract-type program execution; in terms of “a contract execution architecture such as a Wallet Node for executing a contract-type program”.
	Hearn teach contract-type program (“a contract execution architecture such as a Wallet Node for executing a contract-type program”), by a form of a smart contract that is computer code that implements transactions of a contract. The computer code ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain. The term "contract" has been used to describe the computer code of a contract under the UXTO model of bitcoin and the computer code of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hearn with Gupta to teach a contract-type program (“a contract execution architecture such as a Wallet Node for executing a contract-type program”) for the reason to ensure the authenticity and verify the transaction is valid.
Claim 2:  Gupta: 0021, 0031-0033; discussing the secure entity of claim 1, further comprising at least one detector device capable of detecting a normal/abnormal status of an environment parameter of the secure processing circuit and generating at least one corresponding normal/abnormal status data, each detector device comprising **a secret private detector device key for signing normal/abnormal status information generated by said detector device, said secure processing circuit being able to transmit messages containing, on the one hand, message content signed with a private key of said secure processing circuit, and on the other hand, said at least one normal/abnormal status data signed with said secret private detector device key. [**as rejected under Hearn: col.19, line 23-35; motivation for signing with a secret private key is for the reason the authenticity of the transaction and the message can be confirmed]
Claim 3:  Gupta: 0031-0032, 0041; discussing the secure entity of claim 2, comprising at least two detector devices capable of detecting the normal/abnormal status of at least two different environment parameters of said secure processing circuit and of generating respective normal/abnormal status data, each detector device being configured to receive the normal/abnormal status data **signed by at least one other detector device and comprising a process or configured  to verify said signed data. [**as rejected under Hearn: Hearn: col.19, line 23-35; motivation for signed information or a signature is for the reason the authenticity of the transaction and the message can be confirmed] 
Claim 4:  Gupta: 0021, 0032-0033; discussing the secure entity of claim 3, wherein the process of a given detector device is configured to generate normal/abnormal status data of at least one other detector device, signed with the own private key.
Claim 5:  Gupta: 0033; discussing the secure entity of claim 2, wherein a lack of status information to be supplied by a device corresponds to an abnormal status of said device.
Claim 6:  Gupta: 0022; discussing the secure entity of claim 2, wherein each environment parameter is chosen from a group comprising the operating parameters of the secure processing circuit and the integrity of an envelope surrounding the secure processing circuit.
Claim 7:  Gupta: 0025 (sensors), 0070; discussing the secure entity of claim 6, comprising at least two detector devices among which one for detecting an operating parameter of said secure processing circuit and another for detecting the integrity of an envelope of said entity, wherein said envelope also surrounds said detector device for said operating parameter.
Claim 8:  Gupta: 0021-0022; discussing the secure entity of claim 1, comprising a detector device capable of detecting the normal/abnormal status of the integrity of an envelope surrounding said secure processing circuit, wherein said envelope also surrounds said secure interaction circuit.
Claim 9:  Gupta: 0022; discussing the secure entity of claim 1, further comprising a normal/abnormal status detector device of the secure physical interaction circuit.
of claim 1, comprising at least two envelopes respectively surrounding at least two separate units of the entity, and in one of the units, a normal/abnormal status detector of the integrity of the envelope of another unit.
Claim 11:  Gupta: 0021-0024; discussing the secure entity of claim 2, configured to periodically generate said signed normal/abnormal status data and send said status data to at least one verifying device and in order to verify the continuity of a normal status, the secure processing circuit being able to store the latter locally in order to address any unavailability of a remote communication means between said secure processing circuit [Gupta: 0079] and said verifying device and to send the latter the set of missing **signed status information once the communication means is reestablished. [**as rejected under Hearn: Hearn: col.19, line 23-35; motivation for signed information is for the reason the authenticity of the transaction and the message can be confirmed]
Claim 12:  Gupta: 0050-0053; discussing the secure entity of claim 11, wherein said at least one verifying device is a device controlled by a central authority.
Claim 13:  Gupta: 0031; discussing the secure entity of claim 11, wherein said at least one verifying device comprises a set of verifying devices formed by circuits implementing mirrors with respect to the secure processing circuit.
Claim 14:  Gupta: 0032-0033, 0067; discussing the secure entity of claim 2, further comprising a circuit for disabling said secure processing circuit in case of detection of an abnormal status.
As per claim 15:	Gupta teach a method for securing exchanges between entities in a P2P architecture, each entity comprising a secure processing circuit such as a WND [Gupta: 0061] and at least one detector device capable of detecting a normal/abnormal status of an environment parameter of the secure processing circuit  and generating at least one corresponding normal/abnormal status data [Gupta: 0031-0033; network traffic and corresponding data for a set of flows identified as normal or routine and another set of flows identified as anomalous or as an attack. Analytics engine may be provided with examples of network states corresponding to an attack and network states corresponding to normal operation. The analytics engine can then analyze network traffic and corresponding data to recognize when the network is under attack and can identify observations which differ from other examples in a dataset. The machine learning may be used to dynamically update models that are used to identify malicious traffic patterns. Also, anomaly detection techniques utilize data sets that have been labeled as normal and abnormal and train a classifier], detector each device comprising a secret private key detector device [Gupta: 0021; the “detector device” can be given the broadest reasonable interpretation (BRI) as any machine (e.g. sensor, collector, analytics engine) that can identify or find information such as normal/abnormal data per se. Gupta’s sensor can be assigned a unique identifier and a secret key] for **singing normal/abnormal status information generated by the detector device [Gupta: 0045; analytics engine (detector device) identifies flow and traffic consisting normal/abnormal status information and generate analytics data], the secure processing circuit being able to transmit messages [Gupta: 0047] containing, on the one hand, **message content signed with a private key of the secure processing circuit, and on the other hand, at least one normal/abnormal status data signed with secret private detector device key. [**As rejected under a secondary reference, discussed further below] 
	Gupta teach detecting a variety of different attacks that expose vulnerabilities of computer systems in order to compromise their security. Thus, include the analytics 
	Hearn teach the protocol framework components may also include a component for providing notarized transactions to the accepting party for verification of input states, a component for sending and receiving messages. The acceptor node includes a protocol flow, which may represent the flow of an acceptor role of the two-party contract protocol flow, and components and stores, which correspond to components and stores of the originator node. The notary component controls verifying the signatures of an accepted transaction, ensuring that the input states are not yet consumed, and notarizing the accepted transaction [Hearn: col.10, line 1-37]. Hearn discloses to help prevent confusion attacks, the distributed ledger system allows a transaction to include a transaction summary in addition to the input states, the output states, the contract code, the commands, and so on. The contract code is responsible for generating a message from the text of the transaction summary. When the transaction is downloaded to the device for signing, the contract code is invoked to generate the message to be displayed to the user. Because the downloaded transaction is signed (i.e., by encrypting a hash of the transaction and encrypting the hash with a private key), the authenticity of the transaction and the message can be confirmed by the user [Hearn: col.19, line 23-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hearn with Gupta to teach sign information or content with a private key (“making it possible to sign normal/abnormal status information for the device in question…on the one hand, message content signed with a private key of the circuit, and on the other hand, the or each piece of normal/abnormal status information signed with the corresponding private device key”)  for the reason to confirm the authenticity of data including message content.
Claim 16:  Gupta: 0031-0032, 0041; discussing the method of claim 15, implemented in an entity comprising at least two detector devices capable of detecting the normal/abnormal status of at least two environment parameters of the processing circuit and of generating respective normal/abnormal status data, each detector device being configure to receive the normal/abnormal status data signed by at least one other detector device and comprising a processor configured at least to verify said signed data. [**as rejected under Hearn for the same reason stated in independent claim 15]
Claim 17:  Gupta: 0033; discussing the method of claim 16, wherein the processor of a given detector device is configured to generate normal/abnormal status data of at least one other detector device, **signed with the private key of said given detector device. [**as rejected under Hearn for the same reason stated in independent claim 15]
of claim 15, wherein an absence of status information to be provided by a device corresponds to an abnormal status of said device.
Claim 19:  Gupta: 0022; discussing the method of claim 15, wherein each environment parameter is chosen from a group comprising the operating parameters of the circuit and the integrity of an envelope surrounding the secure processing circuit.
Claim 20:  Gupta: 0025 (sensors), 0070; discussing the method of claim 19, implemented in an entity comprising at least two detector devices among which one for detecting an operating parameter of the secure processing circuit and another for detecting an integrity of an envelope, wherein the envelope also surrounds the detector device of the operating parameter.
Claim 21:  Gupta: 0021-0022; discussing the method of claim 19, implemented in an entity comprising a sensor and/or actuator module, wherein a device for the integrity of an envelope, the envelope also surrounds said module.
Claim 22:  Gupta: 0024-0026; discussing the method of claim 7, implemented in an entity further comprising a normal/abnormal status detector device of at least one sensor and/or an actuator.
Claim 23:  Gupta: 0031-0032; discussing the method of claim 15, implemented in an entity comprising at least two envelopes respectively for at least two units separate from the entity, wherein an environment parameter comprising an integrity of the envelope of one of the units is detected by a detector device of another unit.
Claim 24:  Gupta: 0021-0024; discussing the method of claim 15, wherein the signed normal/abnormal status data is generated periodically and sent to at least one verifying signed status information once the communication means is reestablished. [**as rejected under Hearn for the same reason stated in independent claim 15]
Claim 25:  Gupta: 0050-0053; discussing the method of claim 24, wherein the at least on verifying device is a device controlled by a central authority.
Claim 26:  Gupta: 0031; discussing the method of claim 24, wherein said at least one verifying device comprises a set of verifying devices formed by circuits implementing mirrors with respect to the secure processing circuit.
Claim 27:  Gupta: 0031; discussing the method of claim 15, comprising an initial pairing of the entities comprising sending a normal/abnormal status signature generated by a detector device from one entity to the other entity, and reciprocally, and the verification by each entity, during an interaction with the other entity, that its normal/abnormal status **signature reveals a normal status. [**as rejected under Hearn for the same reason stated in independent claim 15]
Claim 28:  Gupta: 0021 (private key); discussing the method of claim 27, wherein the direct pairing involves biometric data, said biometric data being used to limit the possible number of pairs of public/private keys per individual in the network. [**as rejected under Hearn: col.19, lines 13-15; it would have been obvious to include biometric data with public/private keys for the reason to enhance authentication and security purposes]
Claim 29:  Gupta: 0021; discussing the method of claim 27, wherein the pairing comprises at least one technique chosen from among an exchange of biometric data,  [**as rejected under Hearn: col.19, lines 13-15; it would have been obvious to include biometric data for the reason to enhance authentication and security purposes]
Claim 30:  Gupta: 0032-0033, 0067; discussing the method of claim 15, further comprising the neutralization of the secure processing circuit if an abnormal status is detected.
As per claim 31:	Gupta teach a method for determining the origin of a fraud in a network of entities in P2P where each entity has a secure processing circuit [Gupta: 0042; network may operate within a trusted environment] such as **a Wallet Node Device  [**As rejected under a secondary reference, discussed further below] and a detector device capable of detecting a normal/abnormal [Gupta: 0031-0033] status of a physical environment parameter of the circuit [Gupta: 0022, 0050], comprising: 
determining a flaw in the information generated by given entity [Gupta: 0029, 0038], determining a normal or abnormal status [Gupta: 0031-0033; network traffic and corresponding data for a set of flows identified as normal or routine and another set of flows identified as anomalous or as an attack. Analytics engine may be provided with examples of network states corresponding to an attack and network states corresponding to normal operation. The analytics engine can then analyze network traffic and corresponding data to recognize when the network is under attack and can identify observations which differ from other examples in a dataset. The machine learning may be used to dynamically update models that are used to identify malicious traffic patterns. Also, anomaly detection techniques utilize data sets that have been labeled as normal and abnormal and train a classifier] at the detector device of said given entity [Gupta: 0021; the “detector device” can be given the broadest reasonable interpretation (BRI) as a sensor or any machine that can identify or find information such as normal/abnormal data per se], and abnormal status revealing a physical breach of said entity, [Gupta: 0065; The authorization and/or supervision recommendation suggests procedures for the authorization and/or supervision of workforce members who work with protected electronic information or in locations where it might be accessed. The facility access control and validations recommendation suggests implementing procedures to document repairs and modifications to the physical components of a facility related to security. More examples of physical environment; 0096, 0100]
neutralizing said given entity in case an abnormal status is determined, propagating a flaw-without-breach information from of said entity to the network  in case of the determination of flaw in said information despite the determination of a normal status. [Gupta: 0026-0027; packets that are dropped before traversing a network device or packets containing errors may not be accurately monitored by the conventional sensor network. The sensor network substantially mitigates or eliminates these issues altogether by locating sensors at multiple points of potential failure. Moreover, the network traffic monitoring system can verify multiple instances of data for a flow (e.g., source endpoint flow data, network device flow data, and endpoint flow data) against one another. As such, flaw-without-breach per the BRI can be in the form of error, non-conformance, or failure where there was not a breach per se. See also, 0029, 0067]
Gupta teach detecting a variety of different attacks that expose vulnerabilities of computer systems in order to compromise their security. Thus, include the analytics engine may be used to identify observations which differ from other examples in a dataset and that supervised anomaly detection techniques utilize data sets that have been labeled as normal and abnormal and train a classifier [Gupta: 0032-0033]. However, Gupta did not further include “a Wallet Node Device”.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hearn with Gupta to teach “a Wallet Node Device”, for the reason to avoid the expense of the computational and storage resources needed to redundantly verify a transaction and also can store evidence on the many nodes of a blockchain distributed ledger.
Claim 32:  Gupta: 0026-0027, 0065; discussing the method according to claim 31, wherein said flaw-without-breach information without breach comprises information on of said given device in order to neutralize via said network all of the devices from said manufacturer.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.	Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive.
	In response to the argument relating to claim 1, the sensors do not relate to physical environment:
Gupta discloses the sensors can reside on various nodes of a network where the sensors can monitor network traffic between nodes, and send network traffic data and corresponding data to the collectors for storage. The sensors can sniff packets being sent over its hosts' physical or virtual network interface card (NIC), or individual processes can be configured to report network traffic and corresponding data to the sensors [Gupta: 0022]. As such, the sensors relate to physical environment per se. Further, Gupta discloses using network traffic data captured by sensors, such as the sensors, the network traffic monitoring system can determine the type of devices existing in the network, physical locations (e.g., latitude and longitude, building, datacenter, room, row, rack, machine, etc.), interconnection type, and network 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435          

/BAOTRAN N TO/Primary Examiner, Art Unit 2435